DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP 09315111).
As best depicted in Figures 1 and 2, Itbashi teaches a tire construction comprising a plurality of decorative bodies S or patterns, wherein each pattern includes a plurality of texture elements or ridges R arranged in a plurality of rows.  It is further evident from Figures 1 and 2 that ridges in a first pattern are parallel with one another and inclined at a different extension direction than ridges in adjacent patterns.  In such an instance, however, Itabashi fails to specifically disclose a difference in lightness between said patterns and a remainder of the sidewall devoid of said patterns.
It is emphasized, though, that Itabashi includes a plurality of patterns to eliminate the appearance of sidewall unevenness.  Itabashi further states that (a) a wide variety of angles for ridges in adjacent patterns can be used (Paragraph 11 and Figures), (b) a spacing between ridges in a given pattern can vary between 0 and 5 mm, and (c) a ridge height can vary between 0 and 2 mm (Paragraph 6).  One of ordinary skill in the art at the time of the invention would have found it obvious to select any number of combinations (in terms of angles, spacings, and 
Lastly, as to claim 1, each “pattern” can be viewed as including a single band D such that adjacent “patterns” would in fact be contiguous with one another.  The claims as currently drafted fail to exclude viewing the combination of an individual decorative body and a band as the claimed “pattern”.   
Regarding claims 2-4, ridges R extend in a linear direction and adjacent patterns have the same shape.
With respect to claims 5-7 and 16, Figure 2 depicts a cord angle greater than 45 degrees and slightly less than 90 degrees.  With specific respect to claim 16, respective ridges in adjacent patterns can be arranged in a crossing relationship and inclined at 45 degrees and such would result in an included angle of 90 degrees. 
	As to claim 8, the claimed geometries are consistent with those that are conventionally used in similar sidewall decorative bodies.
	Regarding claim 9, Itabashi teaches the inclusion of between 3 and 50 patterns (Paragraph 7), suggesting a wide variety of areas for individual patterns.  One of ordinary skill in the art at the time of the invention would have found it obvious to include patterns having any number of areas, including those within the broad range of the claimed invention, given such a 
	As to claims 10 and 11, it is well known and conventional in the tire industry to position ridges and markings/symbols on a sidewall outer surface or within a recess of an outer sidewall surface.  In particular, the latter arrangement provides protection for the markings/symbols.     
	With respect to claim 12, ridges in adjacent patterns have the same dimensions.
	As to claims 13 and 17, the claimed dimensions would have been obvious in view of the general order of dimensions taught by Itabashi and Applicant has not provided a conclusive showing of unexpected results.
	Regarding claim 14, the plurality of patterns form an annular decorative assembly.
	With respect to claim 15, Figures 1 and 2 depict the inclusion of a character or marking.
Allowable Subject Matter
4.	Claim 18 is allowed.
Response to Arguments
5.	Applicant's arguments filed December 20, 2022 have been fully considered but they are not persuasive.
	Applicant argues that Itabashi fails to disclose at least the polygonal patterns being continuous patterns that comprise at least one common edge.  The Examiner respectfully disagrees.  As detailed above, the combination of a single decorative body T and a single band D can be viewed as the claimed “pattern” and in such an instance, adjacent “patterns” are in fact congruous with one another.  It is emphasized that the claims as currently drafted fail to exclude view said combination as the claimed “pattern”.  
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Justin Fischer/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 25, 2022